Exhibit 10.1

 
THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 8th day of August, 2005, by and between SJ PLAZA, LLC, a Delaware limited
liability company (“Landlord”), and HERITAGE COMMERCE CORP., a California
corporation (“Tenant”).




RECITALS


A.
Landlord (as successor in interest to JMB/San Jose Associates, an Illinois
general partnership) and Tenant (as successor in interest to Heritage Bank of
Commerce, a California corporation) are parties to that certain Office Lease,
dated October 9, 1996, which lease has been previously amended by that certain
First Lease Amendment and Assignment and Assumption of Lease, dated December 27,
2001, and that certain Second Lease Amendment (the “Second Amendment”), dated
April 9, 2002 (as amended, the “Lease”). Pursuant to the Lease, Landlord has
leased to Tenant space currently containing approximately 1,255 rentable square
feet (the “Premises”) described as Kiosk 110 in the building commonly known as
110 Park Center Plaza, San Jose, California (the “Building”).



B.
The Lease by its terms shall expire on February 28, 2010 (“Prior Termination
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Extension. The Term of the Lease is hereby extended for a period of
approximately sixty-three (63) months and shall expire on May 31, 2015
(“Extended Termination Date”), unless sooner terminated in accordance with the
terms of the Lease.




2.  
Base Rent. As of the date hereof, the schedule of Base Rent payable with respect
to the Premises during the period beginning on August 1, 2005 and ending on the
Extended Termination Date is the following:



Period
Monthly Rate
Per Square Foot
Monthly
Base Rent
08/01/05 - 07/31/06
$2.11
$2,648.05*
08/01/06 - 07/31/07
$2.17
$2,723.35
08/01/07 - 07/31/08
$2.24
$2,811.20
08/01/08 - 07/31/09
$2.29
$2,873.95
08/01/09 - 05/31/15
$4.20
$5,271.00

*Monthly Base Rent is subject to abatement as provided below.


All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby. Notwithstanding anything in this Amendment or the
Lease to the contrary, so long as Tenant is not in default under the Lease, as
amended hereby, Tenant shall be entitled to an abatement of Base Rent in the
amount of $2,648.05 per month for the period beginning on August 1, 2005 and
ending on November 30, 2005 (the "Base Rent Abatement Period"). The total amount
of Base Rent abated during the Base Rent Abatement Period shall equal $10,592.20
(the "Abated Monthly Rent"). During the Base Rent Abatement Period, only Base
Rent shall be abated, and all Tenant’s Prorata Share of Operating Expenses and
Taxes and other charges specified in the Lease, as amended hereby, shall remain
as due and payable pursuant to the provisions of the Lease, as amended hereby.
In addition, Landlord acknowledges that, as of the date hereof, Tenant has paid
to Landlord the Base Rent due with respect to the month of August, 2005 (the
“August Payment”), which amount reflects the rental rate in effect under the
Lease (prior to the effectiveness of this Amendment). Landlord agrees that,
following the date this Amendment is mutually executed and delivered by Landlord
and Tenant, the August Payment shall be applied to the next Rent payments that
become due under the Lease, as amended hereby.


3.
Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.



4.
Operating Expenses and Taxes. For the period commencing on the date hereof and
ending on the Extended Termination Date, Tenant shall pay for Tenant’s Prorata
Share of Operating Expenses and Taxes in accordance with the terms of the Lease,
provided, however, during such period, the Base Tax Year and the Base Expense
Year for the computation of Tenant’s Prorata Share of Operating Expenses and
Taxes is amended from 2002 to 2005, and provided further that the Taxes included
in the Base Taxes shall be the Taxes that would have been payable for the
Property for the 2004-2005 tax year if such Taxes had been computed on the fully
assessed value of the Property as of the date the Property was acquired by
Landlord (i.e., the fully assessed value of the Property following reassessment
due to Landlord’s acquisition of the Property) plus the annual increases in the
Taxes for the Property provided for under the Revenue and Taxation Code from the
date of acquisition through the lien date for the 2004-2005 tax year,
notwithstanding that the Taxes billed to Landlord by the county tax assessor for
such period may be less than the Taxes that would be been paid on the fully
assessed value of the Property.



5.
Improvements to Premises.




 
5.1
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.




 
5.2
Responsibility for Improvements to Premises. Tenant may perform improvements to
the Premises in accordance with Exhibit A attached hereto and Tenant shall be
entitled to an improvement allowance in connection with such work as more fully
described in Exhibit A.



6.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:




6.1  
Renewal Option




 
(a)
Grant of Option; Conditions. Tenant shall have the right to extend the Term (the
“Renewal Option”), for two (2) additional periods of five (5) years each (each,
a “Renewal Term”), commencing on the day following the Extended Termination
Date, or on the day following the last day of the prior Renewal Term, as
applicable (the “Applicable Expiration Date”), and ending on the fifth (5th)
anniversary of the Termination Date or on the last day of the prior Renewal
Term, as applicable. Such Renewal Options shall be personal to Tenant and any
transferees pursuant to a permitted transfer under Article 21, Section F of the
Lease (a “Permitted Transfer”) and shall be exercisable if:

 

   
(i)
Landlord receives notice of exercise (a “Renewal Notice”) not less than six (6)
full calendar months prior to the Applicable Expiration Date and not more than
twelve (12) full calendar months prior to the Applicable Expiration Date; and

 

   
(ii)
Tenant is not in default under this Lease beyond any applicable cure periods at
the time that Tenant delivers its Renewal Notice or at the time Tenant delivers
its Binding Notice (as defined below); and

 

   
(iii)
Tenant is operating in the Premises and not more than twenty-five percent (25%)
of the Premises is sublet at the time that Tenant delivers its Renewal Notice;
and

 

   
(iv)
Lease has not been assigned (except in connection with a Permitted Transfer)
prior to the date that Tenant delivers its Renewal Notice.

 
(b) Terms Applicable to Premises During Renewal Term.
 

   
(i)
The initial Base Rent rate per rentable square foot for the Premises during the
Renewal Term shall be equal to ninety-five percent (95%) of the Prevailing
Market (hereinafter defined) rate per rentable square foot for the Premises,
with the Prevailing Market rate being subject to adjustment during the Renewal
Term, in accordance with the determination of the Prevailing Market rate
described in Section 6.1(c) below. Base Rent during the Renewal Term shall
increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Article 2 of the Lease, as amended hereby.

 

   
(ii)
Tenant shall pay additional rent for the Premises during the Renewal Term in
accordance with Article 3 of the Lease, as amended hereby, and the manner and
method in which Tenant reimburses Landlord for Tenant’s share of Operating
Expenses and Taxes, as well as the applicable base year for calculating Tenant’s
Prorata Share of Operating Expenses and Taxes, shall be some of the factors
considered in determining the Prevailing Market rate for the Renewal Term;
provided, however, that during the Renewal Term, the Base Tax Year and the Base
Expense Year for the computation of Tenant’s Prorata Share of Operating Expenses
and Taxes shall be the calendar year in which the Renewal Term commences.

 

 
(c)
Procedure for Determining Prevailing Market. Within thirty (30) days after
receipt of Tenant’s Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
thirty (30) days after the date on which Landlord advises Tenant of the
applicable Base Rent rate for the Renewal Term, shall either (i) give Landlord
final binding written notice (“Binding Notice”) of Tenant’s exercise of its
Renewal Option, or (ii) if Tenant disagrees with Landlord’s determination,
provide Landlord with written notice of rejection (the “Rejection Notice”). If
Tenant fails to provide Landlord with either a Binding Notice or Rejection
Notice within such thirty (30) day period, Tenant’s Renewal Option shall be null
and void and of no further force and effect. If Tenant provides Landlord with a
Binding Notice, Landlord and Tenant shall enter into the Renewal Amendment (as
defined below) upon the terms and conditions set forth herein. If Tenant
provides Landlord with a Rejection Notice, Landlord and Tenant shall work
together in good faith to agree upon the Prevailing Market rate for the Premises
during the Renewal Term. When Landlord and Tenant have agreed upon the
Prevailing Market rate for the Premises, such agreement shall be reflected in a
written agreement between Landlord and Tenant, whether in a letter or otherwise,
and Landlord and Tenant shall enter into the Renewal Amendment in accordance
with the terms and conditions hereof. Notwithstanding the foregoing, if Landlord
and Tenant are unable to agree upon the Prevailing Market rate for the Premises
within thirty (30) days after the date Tenant provides Landlord with the
Rejection Notice, then Landlord and Tenant shall each, within five (5) business
days following the expiration of such 30-day period, appoint a qualified MAI
appraiser who has had at least 5 years experience within the previous 10 years
as a real estate appraiser working in the area, in turn those two independent
MAI appraisers shall appoint a third MAI appraiser satisfying the same criteria
and the majority shall decide upon the Prevailing Market rate for the Premises
for the Renewal Term. If either Landlord or Tenant fails to appoint an appraiser
within the 5-day period referred to above, the appraiser appointed by the other
party shall be the sole appraiser for the purposes hereof. Landlord and Tenant
shall equally share in the expense of this appraisal except that in the event
the Prevailing Market rate for the Premises is found to be within five percent
(5%) of the original rate quoted by Landlord, then Tenant shall bear the full
cost of all the appraisal process, and in the event the Prevailing Market rate
for the Premises is found to be more than five percent (5%) less than the
original rate quoted by Landlord, then Landlord shall bear the full cost of all
the appraisal process. 

 
If the Prevailing Market rate has not been determined by commencement of the
Renewal Term, Tenant shall pay Base Rent upon the terms and conditions in effect
under the Lease during the month preceding the commencement of the Renewal Term
until such time as the Prevailing Market rate has been determined. Upon such
determination, the Base Rent shall be retroactively adjusted to the commencement
of the Renewal Term. If such adjustment results in an underpayment of Base Rent
by Tenant, Tenant shall pay Landlord the amount of such underpayment within
thirty (30) days after the determination thereof. If such adjustment results in
an overpayment of Base Rent by Tenant, Landlord shall credit such overpayment
against the next installment of Base Rent due under the Lease and, to the extent
necessary, any subsequent installments, until the entire amount of such
overpayment has been credited against Base Rent.
 

 
(d)
Renewal Amendment. If Tenant is entitled to and properly exercises its Renewal
Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect
changes in the Base Rent, Term, Expiration Date and other appropriate terms. The
Renewal Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Binding Notice or other written agreement by Landlord
and Tenant regarding the Prevailing Market rate, and Tenant shall execute and
return the Renewal Amendment to Landlord within fifteen (15) days after Tenant’s
receipt of same, but, upon final determination of the Prevailing Market rate
applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

 
(e)
Definition of Prevailing Market. As used herein, “Prevailing Market” shall mean
the arm’s length fair market annual rental rate per rentable square foot under
leases entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building or
Comparable Buildings (as defined below) for a comparable term. The determination
of Prevailing Market shall take into account the existence and quality of
improvements within the space and any material economic differences between the
terms of this Lease and any comparison lease, such as rent abatements,
construction costs, improvement allowances, and other concessions and the
manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes; provided, however, that the determination of
Prevailing Market shall not take into account the market value of Tenant’s
rights to any Building top signage. The determination of Prevailing Market shall
also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined to the time such Prevailing Market rate will become effective under
this Lease. As used herein, “Comparable Buildings” shall mean class “A” office
buildings, other than the Building, that are of comparable size and quality as
the Building and are located in the downtown San Jose, California area.

 

 
6.2
Destruction. Article 10 of the Lease is hereby amended to provide that,
notwithstanding the provisions of such paragraph which permit Landlord to
terminate the Lease if there is material damage to the Premises or the Building
during the last twelve (12) months of the Term of the Lease, Landlord shall not
have the right to terminate the Lease if during such twelve (12) month period,
Tenant has properly exercised its Renewal Option pursuant to Section 6.1 of this
Amendment. Furthermore, if at the time of such damage Tenant has a Renewal
Option that has not yet been exercised and the time for exercise of the Renewal
Option has not then expired, then Tenant shall have a period of thirty (30) days
from the date of the casualty to elect to exercise its Renewal Option by
delivery of written notice to Landlord. If Tenant has previously exercised its
Renewal Option or Tenant exercises its Renewal Option during such thirty (30)
day period, and provided Landlord is otherwise obligated to, or elects to repair
such damage under the provisions of Article 10 of the Lease, Landlord shall, at
Landlord’s expense, repair such damage in accordance with Article 10 of the
Lease, and this Lease shall continue in full force and effect. If Tenant fails
to exercise its Renewal Option during such thirty (30) day period, then Landlord
may, at Landlord’s option, terminate the Lease effective as of the date of the
casualty, by delivering notice to Tenant of Landlord’s election to do so within
ten (10) days after the expiration of such thirty (30) day period.

 

 
6.3
Subordination, Nondisturbance and Attornment. Landlord shall use commercially
reasonable efforts to obtain a non-disturbance, subordination and attornment
agreement from Landlord's current mortgagee on such mortgagee's then current
standard form of agreement. "Reasonable efforts" of Landlord shall not require
Landlord to incur any cost, expense or liability to obtain such agreement, it
being agreed that Tenant shall be responsible for any fee or review costs
charged by the mortgagee. Upon request of Landlord, Tenant shall execute the
mortgagee’s form of non-disturbance, subordination and attornment agreement,
with such modifications (if any) as may be requested by Tenant and agreed to by
the mortgagee, and return the same to Landlord for execution by the mortgagee.
Such non-disturbance, subordination, and attornment agreement in favor of Tenant
shall provide that, so long as Tenant is paying the Rent due under the Lease and
is not otherwise in default under the Lease beyond any applicable cure period,
its right to possession and the other terms of the Lease shall remain in full
force and effect. Such non-disturbance, subordination, and attornment agreement
may include other commercially reasonable provisions in favor of the mortgagee,
including, without limitation, additional time on behalf of the mortgagee to
cure defaults of the Landlord and provide that (a) neither mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Base Rent,
Additional Rent, or other sum due under the Lease, as amended hereby, for more
than 1 month in advance or (ii) any amendment or modification of the Lease made
without the express written consent of mortgagee or any successor-in-interest;
(b) neither mortgagee nor any successor-in-interest will be liable for (i) any
act or omission or warranties of any prior landlord (including Landlord),
(ii) the breach of any warranties or obligations relating to construction of
improvements on the property or any tenant finish work performed or to have been
performed by any prior landlord (including Landlord), or (iii) the return of any
security deposit, except to the extent such deposits have been received by
mortgagee; and (c) neither mortgagee nor any successor-in-interest shall be
subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord). Landlord's failure to obtain a non-disturbance,
subordination and attornment agreement for Tenant shall have no effect on the
rights, obligations and liabilities of Landlord and Tenant or be considered to
be a default by Landlord hereunder; provided, however that if Landlord is unable
to obtain a non-disturbance agreement from any mortgagee, then Tenant shall not
be required to execute any other documents that may be required by such
mortgagee. 

 

 
6.4
Deletion (Substituted Premises). Paragraph 5 of the Second Amendment is hereby
deleted in it entirety.

 
7.
Miscellaneous. 




 
7.1
This Amendment, including Exhibit A (Tenant Alterations) attached hereto, sets
forth the entire agreement between the parties with respect to the matters set
forth herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Amendment.




 
7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.




 
7.3
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.




 
7.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.




 
7.5
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.




 
7.6
Tenant hereby represents to Landlord that Tenant has dealt with no broker, other
than Cornish & Carey, in connection with this Amendment. Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any other brokers claiming to have
represented Tenant in connection with this Amendment. Landlord hereby represents
to Tenant that Landlord has dealt with no broker, other than Cornish & Carey, in
connection with this Amendment. Landlord agrees to indemnify and hold Tenant,
its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any other brokers claiming to have represented Landlord in connection with this
Amendment.




 
7.7
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

 
7.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building (as defined in the Lease). The obligations of Landlord
under the Lease are not intended to and shall not be personally binding on, nor
shall any resort be had to the private properties of, any of its trustees or
board of directors and officers, as the case may be, its investment manager, the
general partners thereof, or any beneficiaries, stockholders, employees, or
agents of Landlord or the investment manager.

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.
 
LANDLORD:
TENANT:
   
SJ PLAZA, LLC,
a Delaware limited liability company
 
By: Divco West Group, LLC
a Delaware limited liability company
Its Agent
 
By: _______________________
Name: _______________________
Its: _______________________
HERITAGE COMMERCE CORP.,
a California corporation
 
By: _______________________
Name: ______________________
Its: ______________________

 




--------------------------------------------------------------------------------





EXHIBIT A - TENANT ALTERATIONS


attached to and made a part of the Amendment bearing the
date of August 8, 2005, between SJ PLAZA, LLC, as Landlord and
HERITAGE COMMERCE CORP., as Tenant


1.0     Tenant, following the full and final execution and delivery of the
Amendment to which this Work Letter is attached and any prepaid rental and
security deposits required under such agreement, shall have the right to perform
alterations and improvements in the Premises (the “Initial Alterations”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform Initial Alterations in the Premises unless and until Tenant has
complied with all of the terms and conditions of Article 8 of the Lease,
including, without limitation, approval by Landlord of the final plans for the
Initial Alterations and the contractors to be retained by Tenant to perform such
Initial Alterations. Tenant shall be responsible for all elements of the design
of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord’s approval
of the contractors to perform the Initial Alterations shall not be unreasonably
withheld. The parties agree that Landlord’s approval of the general contractor
to perform the Initial Alterations shall not be considered to be unreasonably
withheld if any such general contractor (i) does not have trade references
reasonably acceptable to Landlord, (ii) does not maintain insurance as required
pursuant to the terms of this Lease, (iii) does not have the ability to be
bonded for the work in an amount of no less than 150% of the total estimated
cost of the Initial Alterations, (iv) does not provide current financial
statements reasonably acceptable to Landlord, or (v) is not licensed as a
contractor in the state/municipality in which the Premises is located. Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.


2.0     Provided Tenant is not in default, Landlord agrees to contribute the sum
of Six Thousand Two Hundred Seventy-Five Dollars ($6,275.00) (the "Allowance")
toward the cost of performing the Initial Alterations. The Allowance may be used
for the cost of preparing design and construction documents and mechanical and
electrical plans for the Initial Alterations and for all hard costs incurred by
Tenant in connection with the Initial Alterations, including preliminary and
final plans and specifications, permits, plan check fees, engineering, and
construction of the Initial Alterations. The Allowance shall be paid to Tenant
or, at Landlord's option, to the order of the general contractor that performed
the Initial Alterations, within thirty (30) days following receipt by Landlord
of (1) receipted bills covering all labor and materials expended and used in the
Initial Alterations; (2) a sworn contractor's affidavit from the general
contractor and a request to disburse from Tenant containing an approval by
Tenant of the work done; (3) full and final waivers of lien; (4) as-built plans
of the Initial Alterations; and (5) the certification of Tenant’s general
contractor that the Initial Alterations have been installed in a good and
workmanlike manner in accordance with the approved plans, and in accordance with
applicable laws, codes and ordinances. The Allowance shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an uncured
default under the Lease, and Landlord's obligation to disburse shall only resume
when and if such default is cured.


3.0     In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Allowance.


4.0     Tenant agrees to accept the Premises in its "as-is" condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.


5.0     This Work Letter shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
 